
	
		I
		112th CONGRESS
		1st Session
		H. R. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the Internal Revenue Service from hiring new
		  employees to enforce the Federal Government’s invasion into the health care
		  lives of American citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent IRS Overreach Act of
			 2011.
		2.Prohibition on IRS
			 from hiring new employees to enforce Patient Protection and Affordable Care Act
			 and Health Care and Education Reconciliation Act of 2010No position within the Internal Revenue
			 Service may be filled, by transfer or any other appointment taking effect on or
			 after the date of enactment of this Act, if the duties and responsibilities of
			 such position include the enforcement of any provision of, or amendment made
			 by, the Patient Protection and Affordable Care Act or the Health Care and
			 Education Reconciliation Act of 2010.
		
